Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on March 11, 2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2021 has been entered.  

Allowable Subject Matter
Claims 1-20 are allowed. 							                   The following is an examiner's statement of reasons for allowance: 
 Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a display device comprising: a substrate comprising a pixel region and a peripheral region at least partially surrounding the pixel region;	a plurality of first pixel columns comprising a plurality of pixels in the pixel region; a plurality of second pixel columns comprising a smaller number of pixels than the first pixel columns; a plurality of data lines connected to the first and second pixel columns; a a dummy part in the peripheral region, wherein the power lines connected to the first pixel columns and the power lines connected to the second pixel columns are electrically connected to each other.

The most relevant prior art references are due to Haga et al. (Pub. No.: US 2008/0088568 A1), Kim (Pub. No.: US 2015/0022513 A1), Lee et al. (US 2015/0379930 A1) & Kim et al. (Pub. No.: US 2016/0111040 A1). 						
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). For example Haga et al. and Kim et al. teaches all the limitations of claim 1 except a display device comprising: a dummy part in the peripheral region. Kim and Lee et al., on the other hand, teaches all the limitations of claim 1 except a display device comprising: a plurality of second pixel columns comprising a smaller number of pixels than the first pixel columns. 
Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 1 is deemed patentable over the prior arts.

Regarding Claims 2-14: these claims are allowed because of their dependency status from claim 1.

Regarding Claim 15: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a display device comprising: a substrate comprising a first pixel region, a second pixel region having an area that is smaller than an area of the first pixel region and connected to the first pixel region, and a peripheral region at least partially surrounding the first pixel region and the second pixel region; a plurality of first pixel columns comprising a plurality of first pixels in the first pixel region and a plurality of second pixels in the second pixel region, the first pixel columns being extended from the first pixel region to the second pixel region; a plurality of second pixel columns comprising a smaller number of the second pixels than a number of the second pixels in the first pixel columns, the second pixel columns being extended from the first pixel region to the second pixel region; a plurality of data lines connected to the first and second pixel columns; a plurality of power lines connected to the first and second pixel columns; a dummy part in the peripheral region; and a connection line in the peripheral region and electrically connected to the power lines connected to the second pixel columns, wherein the power lines connected to the first pixel columns and the power lines connected to the second pixel columns are electrically connected to each other.

The most relevant prior art references are due to Haga et al. (Pub. No.: US 2008/0088568 A1), Kim (Pub. No.: US 2015/0022513 A1), Lee et al. (US 2015/0379930 A1) & Kim et al. (Pub. No.: US 2016/0111040 A1). 						
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 (the individual limitations may be a dummy part in the peripheral region. Kim and Lee et al., on the other hand, teach all the limitations of claim 15 except a display device comprising: a plurality of second pixel columns comprising a smaller number of the second pixels than a number of the second pixels in the first pixel columns, the second pixel columns being extended from the first pixel region to the second pixel region. 											Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 15 is deemed patentable over the prior arts.

Regarding Claims 16-17: these claims are allowed because of their dependency status from claim 15.

Regarding Claim 18: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a display device comprising: a substrate comprising a pixel region and a peripheral region at least partially surrounding the pixel region; a plurality of first pixel columns comprising a plurality of pixels in the pixel region; a plurality of second pixel columns comprising a smaller number of pixels than the first pixel columns; a plurality of power lines connected to the first and second pixel columns; a dummy part in the peripheral region and electrically connected to at least a part of the first pixel columns; a connection line in the peripheral region and electrically connected to the power line connected to the second pixel columns; and a power supply line in the peripheral  wherein the power lines connected to the first pixel columns and the power lines connected to the second pixel columns are electrically connected to each other.

The most relevant prior art references are due to Haga et al. (Pub. No.: US 2008/0088568 A1), Kim (Pub. No.: US 2015/0022513 A1), Lee et al. (US 2015/0379930 A1) & Kim et al. (Pub. No.: US 2016/0111040 A1). 						
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 18 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). For example Haga et al. and Kim et al. teaches almost all the limitations of claim 18 except a display device comprising: a dummy part in the peripheral region and electrically connected to at least a part of the first pixel columns. Kim and Lee et al., on the other hand, teaches almost all the limitations of claim 18 except a display device comprising: a plurality of second pixel columns comprising a smaller number of pixels than the first pixel columns.
Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 18 is deemed patentable over the prior arts.

Regarding Claims 19-20: these claims are allowed because of their dependency status from claim 18.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

04/08/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812